ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_01_EN.txt. 173

DISSENTING OPINION OF PRESIDENT KLAESTAD

Iam to my regret unable to agree with the Court and shall state
my different view as briefly as possible.

I. The task of the Court is to interpret the IMCO Convention,
Article 28 (a), and to apply it to the circumstances of the present
case. This Article lays down two conditions for being elected as
Members of the group of eight. In accordance with the first con-
dition, the Members must have “an important interest in maritime
safety’. The second condition refers to the requirement of being
“the largest ship-owning nations”. It is seen from the text of
Article 28 (a) that these two conditions must both be satisfied by
Members of the group of eight. This is clearly expressed in the
French text, and it follows also from the English text, though that
text is drafted somewhat differently.

I shall now examine the first condition for being elected as Mem-
bers of the group of eight, namely that those Members must have
“an important interest in maritime safety’.

Whether a Member has ‘fan important interest in maritime
safety” is a question which cannot be determined by the application
of legal criteria. It depends essentially on the appraisal of the special
qualifications required for membership in the Maritime Safety Com-
mittee, having regard inter alta to the duties and function of that
Committee as defined by the Convention and particularly by
Article 29. The appraisal of such qualifications is clearly of a dis-
cretionary nature. This discretion cannot be exercised by the Court
but only by the electing body itself, the Assembly of the Organi-
zation.

It is contended that the Assembly was bound to consider Liberia
and Panama as States having an important interest in maritime
safety. This, it is said, follows automatically from the fact that
these two States belong to the largest ship-owning nations. It is
urged that Liberia and Panama were automatically entitled to be
elected, since they are among the eight largest ship-owning nations
on the basis of tonnage registration under their flags.

This contention is not convincing. The Court, which has to inter-
pret Article 28 (a), is confronted with the question of the election
of Members of the Maritime Safety Committee. This is clear also
from Article 16 (d). The term ‘‘election”’ (‘‘elect’’) implies, in
conformity with the natural and ordinary sense of that word, the

27
174 DISSENTING OPINION OF PRESIDENT KLAESTAD

exercise of a choice or selection. It is not compatible with any
automatic test which imposes itself on the electing body in such
a manner that no freedom of choice is left to that body.

II. It is further contended that the discretionary power to be
exercised by the Assembly with regard to the question whether a
Member has ‘‘an important interest in maritime safety’, is elimi-
nated by the second condition laid down for the election of the
group of eight Members, namely that ‘not less than eight shall be
the largest ship-owning nations”. The consideration of this con-
tention requires a more detailed examination of the text of Arti-
cle 28 (a). This text is as follows:

“The Maritime Safety Committee shall consist of fourteen Mem-
bers elected by the Assembly from the Members, governments of
those nations having an important interest in maritime safety, of
which not less than eight shall be the largest ship-owning nations,
and the remainder shall be elected so as to ensure adequate represen-
tation of Members, governments of other nations with an important
interest in maritime safety, such as nations interested in the supply
of large numbers of crews or in the carriage of large numbers of
berthed and unberthed passengers, and of major geographical
areas.

I shall first consider the French text. After having provided that
all fourteen Members must have an important interest in maritime
safety, the French text has a full stop. Thereafter it provides:
“Huit au moins de ces pays (I stress the words “‘de ces pays”) doivent
être ceux qui possèdent les flottes de commerce les plus importan-
tes”. This can in my opinion only mean that of the Members which
the Assembly has found to have an important interest in maritime
safety, not less than eight shall be ‘‘the largest ship-owning nations”.

The English text, though drafted in a different manner, must be
understood in the same way. The words ‘of which” refer to Members
which have an important interest in maritime safety. Of these
Members, that is to say: of the Members which the Assembly has
found to have such an important interest, not less than eight shall
be “‘the largest ship-owning nations”. As already said, the Assembly
has a discretionary power to decide which Members must be con-
sidered as having an important interest in maritime safety. Of the
Members which the Assembly, by exercising this discretionary
power, has found to have such an important interest, not less than
eight ‘‘shall be the largest ship-owning nations’’—that is to say:
“the largest ship-owning nations’ of the Members which the As-
sembly has found to have an important interest in maritime safety.

28
175 DISSENTING OPINION OF PRESIDENT KLAESTAD

It will easily be seen that this interpretation of Article 28 (a)
docs not render superfluous the second condition relating to ‘‘the
largest ship-owning nations” or any other part of that Article. On
the other hand, it appears to me that the interpretation of the
Court renders superfluous the first condition relating to ‘‘an im-
portant interest in maritime safety”. This would not be in accord-
ance with the usual canons of interpretation.

My interpretation of Article 28 (a), which in my view follows
directly from the text itself, is confirmed by another consideration.
As already mentioned, it is contended that the second condition
concerning “‘the largest ship-owning nations” eliminates the dis-
cretionary power of the Assembly, which follows from the first
condition. But it would not be natural—indeed it would be highly
unnatural and surprising—if the Article, after having by virtue of
its first condition conferred upon the Assembly a discretionary
power to appraise whether a Member must be considered as having
an important interest in maritime safety, should immediately
thereafter, by its second condition, have eliminated this discretion-
ary powcr. Iam unable to accept an interpretation which involves
such an obvious contradiction between the two conditions laid down
by Article 28 (a).

lt cannot rightly be argued against my interpretation of Article
28 (a) that such a discretionary power vested in the Assembly
might, in a hypothetical case, lead to abuse or arbitrariness. That
is no valid argument against the existence of a discretionary power
as such. The possibility that a discretionary power of appraisal
vested in a political body may, in extreme and hypothetical cases,
be abused by that body, does not of course prove that no such
discretionary power cxists. A power or a right may in certain cascs
be abused. Nevertheless, that power or right exists.

LL My interpretation of Article 28 (a) leads me to the view that
the Assembly, by virtue of the first condition laid down by that
Article concerning ‘an important interest in maritime safety’, had
a discretionary power not to elect Liberia and Panama as Members
of the first group of eight. The facts brought to the knowledge of
the Court do not in my opinion show that the Assembly has exer-
cised its discretionary power of appraisal in an improper or arbitrary
manner. The Assembly did not. state the reasons for its decision
and was not obliged to do so.

In such circumstances it becomes unnecessary for me to consider
more fully the second condition relating to “the largest ship-owning
nations”, and I do not express any opinion with regard to the

29
176 DISSENTING OPINION OF PRESIDENT KLAES1iaD

meaning of that ambiguous term. As already said, this second con-
dition refers, according to the text of Article 28 (a), only to Members
which the Assembly, by exercising its discretionary power, has
found to satisfy the first condition concerning ‘‘an important interest
in maritime safety’. Whatever the term “the largest ship-owning
nations” may mean—whether it should be understood as referring
to tonnage registration or to private or public, legal or beneficial
ownership, or whether some other view should be adopted—the
Question put to the Court must in my opinion be answered in the
affirmative.

(Signed) Helge KTAESTAD.

30
